DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 01/22/2021 in which claims 8 and 15 have been amended. By this amendment, claims 1-15 are still pending in the application.
Drawings
The drawings were received on 01/22/2021.  These drawings are disapproved.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets
Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.


Annotated Drawing Sheets
A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.
Timing of Corrections
Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 
If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

The drawings are still objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the underlined limitations of,  “wherein acquiring actual charging electric quantity required for charging the cell to a target voltage comprises: acquiring a cell temperature in an environment where the cell is located at present; and performing temperature compensation on the actual charging electric quantity corresponding to the cell according to a temperature curve, wherein under a condition in which the cell temperature in the environment where the cell is located at present is greater than a target temperature, the actual charging electric quantity is turned down according to a first proportion indicated by the temperature curve; and under a condition in which the cell temperature in the environment where the cell is located at present is smaller than the target temperature, the actual charging electric quantity is turned up according to a second proportion indicated by the temperature curve”, as recited in claim 12(which pertains to the apparatus), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter without significantly more. The claim(s) recite(s) a judicial exception. This judicial exception is not integrated into a practical application because the steps of, “acquiring actual charging electric quantity… determining a balance time duration for the cell based on the actual charging electric…and controlling the cell balance control circuit matched with the cell to perform electric quantity adjustment on the cell within the balance time duration”. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of, “acquiring actual charging electric quantity required for charging the cell to a target voltage;  19PN94271_GZQCdetermining a balance time duration for the cell based on the actual charging electric quantity corresponding to the cell, wherein the balance time duration is a time duration required for a cell balance control circuit matched with the cell to control the cell; and controlling the cell balance control circuit matched with the cell to perform electric quantity adjustment on the cell within the balance time duration”. As a reminder, a claim limitation can integrate a judicial exception by implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
This consideration is discussed in MPEP 2106.05(b). 
Since the steps of acquiring, determining, and controlling a balance control circuit do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are patent ineligible as per step 2B
Similarly the processor recited in claims 8 and 15 with respect to step 2A prong two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Step 2B = No, the claim does not provide an inventive concept (significantly more than the abstract idea). The claim is ineligible(See revised 2019 PEG steps 2A&2B).
Additionally, the claim recitation does not create a substantial tie so as to impose meaningful limitations on the claim scope. The steps of acquiring and determining are not tied to any machine nor do they transform an underlying article to a different state or thing. All of these concepts relate to an idea of itself which is directed to a purely abstract mental process that could be performed without the use of an electronic device and additionally since the outcome of these steps has not been used in a disclosed practical application nor made available in such a manner that its usefulness in a disclosed practical application can be realized.  For example, examiner is proposing reciting the limitations of, “displaying by a display unit the balance state of the multi-cell battery”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims 1,8, and 15, recite the underlined limitations of, “…after a multi-cell battery enters a charging stable state…” are indefinite and have not been defined or explained anywhere in the specification as originally filed. Applicants have not defined the metes and bounds of the claimed invention and one of ordinary skill in the art would not be able to use, interpret, and/or understand the invention as a whole.
Dependent claims 2-7,9-14 also carry the same deficiencies and thus are rejected for the same reasons.
Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. Applicants representative argue that:
 The steps of acquiring, determining, and controlling a balance control circuit in Claims are not abstract ideas, and actually they are solutions in order to overcome the above problem.  .
Examiner respectfully disagrees and submits that while the steps of controlling a balance control apparatus is not abstract, the steps have not been either implemented into a practical application because it does not impose any meaningful limits on practicing the abstract idea or in a disclosed practical application or made available in such a manner that its usefulness in a disclosed practical application can be realized.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 8,237,411 to Liu et al., (Liu) discloses the general state of the art regarding a battery cell monitoring and balancing circuit.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        February 20, 2021